EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Dr. Jill Mandelblattt on January 31, 2022.
The application has been amended as follows:
Claim 8 has been amended to read in favor of:
--8. (Currently Amended, Previously Presented) An intermediate compound of formula (VII),

    PNG
    media_image1.png
    371
    544
    media_image1.png
    Greyscale

wherein R21 is C(O)CH3.--  
Claim 9 has been amended to read in favor of:
--9. (Currently Amended, Previously Presented) An intermediate compound of formula (IX),

    PNG
    media_image2.png
    345
    522
    media_image2.png
    Greyscale

wherein R1 is selected from CHF2 and CF3, and R21 is C(O)CH3.-- 

REASONS FOR ALLOWANCE

       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-12, and 16-20 are pending.
Claims 7 and 13-15 have been cancelled.
Based upon the response filed January 19, 2022, the rejection based upon 35 U.S.C. 103 as being anticipated by WO 2015/197534 is withdrawn.
To place the claims in condition for allowance, claims 8 and 9 have been amended to read in independent form. 
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
The Information Disclosure Statements filed January 7, 2021 and January 19, 2022 has been considered.   The prior references alone or in combination forms do not teach nor suggest the instantly claimed invention.  There is no motivation to modify the prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                 /Zinna Northington Davis/
                                                 Zinna Northington Davis
Primary Examiner
Group 1600-AU 1625
Znd
02.22.2022